 Case: 4:20-cv-01473-HEA Doc. #: 26 Filed: 06/24/21 Page: 1 of 2 PageID #: 456




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


BUSEY BANK,                                      )
                                                 )
                                                 )
               Plaintiff,                        ) Case No. 4:20-cv-01473-HEA
                                                 )
v.                                               )
                                                 )
BENJA INCORPORATED, et al.,                      )
                                                 )
                                                 )
               Defendants.                       )



                   DEFENDANT ANDREW J. CHAPIN’S
        THIRD MEMORANDUM REGARDING STATUS OF CRIMINAL CASE

       COMES NOW Defendant Andrew J. Chapin (“Chapin”), by and through undersigned

counsel, and in compliance with this honorable Court’s Opinion, Memorandum and Order [Doc.

No. 23], submits this third memorandum regarding the status of Chapin’s pending criminal case,

stating as follows:

       U.S. v. Chapin—originally known as Case No. 3:20-mj-71712-MAG, but known as Case

No. 3:21-CR-00217-MMC since May 27, 2021—is still an open case pending in the United States

District Court for the Northern District of California, but a plea was entered on June 16, 2021, and

sentencing has been scheduled for October 6, 2021.

       And the case filed by the Securities and Exchange Commission against Chapin known as

SEC v. Benja Inc., et al. is also still pending as Case No. 4:20-cv-08238-JSW in the United States

District Court for the Northern District of California.
 Case: 4:20-cv-01473-HEA Doc. #: 26 Filed: 06/24/21 Page: 2 of 2 PageID #: 457




                                                            Respectfully submitted,

 Dated: June 24, 2021                                       MASON LAW FIRM LLC


                                                      By: /s/ Ryan J. Mason
                                                          Ryan J. Mason #56167(MO)
                                                          13421 Manchester Road, Suite 105
                                                          St. Louis, Missouri 63131
                                                          (314) 686-4044
                                                          rmason@masonlawstl.com

                                                            SLATER LAW GROUP, APC
                                                            Mark K. Slater
                                                            (admitted pro hac vice)
                                                            33 New Montgomery St., Suite 1210
                                                            San Francisco, California 94105
                                                            (415) 294-7700
                                                            mslater@slaterlawgrp.com

                                                            ATTORNEYS FOR DEFENDANT
                                                            ANDREW J. CHAPIN



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
pleading was electronically filed using the CM/CEF system on June 24, 2021, and service shall be
made by the CM/ECF system on counsel of record, including the following:

 Michael A. Campbell                               Jerry L. Switzer, Jr.
 Nicholas A. Griebel                               POLSINELLI PC
 POLSINELLI PC                                     150 North Riverside Plaza, Suite 3000
 100 South Fourth Street, Suite 1000               Chicago, Illinois 60606
 St. Louis, Missouri 63102                         jswitzer@polsinelli.com
 mcampbell@polsinelli.com
 ngriebel@polsinelli.com                           ATTORNEYS FOR PLAINTIFF
                                                   BUSEY BANK
 ATTORNEYS FOR PLAINTIFF
 BUSEY BANK

                                                   /s/ Ryan J. Mason




                                               2
